Dí-í.ON, C. J.
The words of section 8, chap. 215, Laws of *6721860, taken in tbeir ordinary grammatical sense, not only confer upon justices of tbe peace jurisdiction of every case for a lien upon or against personal property, when tbe amount in controversy does not exceed tbe sum over wbieb justices of tbe peace bave jurisdiction in other cases, but they plainly extend tbe remedy prescribed by tbat and the three succeeding sections to every such case, whether it be to enforce a lien upon “logs and timber,” especially provided for by that chapter, or for a lien upon other personal property elsewhere given by law. The words “ any such lien,” in the second sentence of the section, refer as clearly to a lien upon other personal property as to one upon “ logs or timber.” In their ordinary grammatical sense, they include every lien the case for which is declared to be within the jurisdiction of a justice of the peace. The correct rule in the construction of statutes, as well as other instruments, is, to take the words in their ordinary grammatical sense, unless such construction would be obviously repugnant to the intention of the framers, or would lead to some other inconvenience or absurdity. Jones v. Harrison, 6 Exch., 332; Waller v. Harris, 20 Wend., 562. Bronson, J., in the last case, says that the current of authority at the present day is in favor of reading, statutes according to the natural and most obvious import of the language, without resorting to subtle and forced constructions for the purpose of either limiting or extending their operation. Courts cannot correct what they may deem either excesses or omissions in legislation, nor relieve against the occasionally harsh operation of statutory provisions, without danger of doing vastly more mischief than good. A careful examination of the act fails to convince us that to construe it according to the natural and plain import of the language would be obviously contrary to the intention of the legislature, or that it would lead to any other absurdity or inconvenience. On the other hand, the *673opposite construction — tbat which would limit the remedy given by these sections to cases of liens on “ logs or timber” —would lead to this obvious absurdity, that there would be conferred upon justices of the peace jurisdiction of cases for liens upon other personal property, with no means whatever provided by which that jurisdiction was to be exercised. The remedy given by the general lien law (R. S., ch. 153), by petition or action in the county or circuit courts, is clearly inapplicable to justices’ courts. Justices’ courts being courts of inferior jurisdiction, taking no power by implication, but only such powers as are expressly conferred, and being required to have jurisdiction of the process as well as of the subject matter of the action, it would follow that they could not adopt the remedy by petition and action authorized in the county and circuit courts; and the result would be a jurisdiction given as to the subject matter of an action, with no process by which such jurisdiction could be carried into effect. We cannot so construe the act, but must rather be governed by another familiar rule, likewise applicable, which is, that such construction should be given as will, if possible, give effect to every part of the statute. We cannot suppose that the legislature intended to confer powers not to be exercised, for that would be idle; and t'o give effect to that part of the act we must hold, according to the natural import of the language, that the process given was intended for all cases for liens which justices of the peace are authorized to hear and determine. We therefore hold that the justice of the peace had jurisdiction to issne the writ of attachment, by virtue of which the shingles in question were seized by the defendant.
It being determined that the shingles were seized by virtue of a lawful writ, the next question is, whether the showing of such writ constituted a sufficient defense for the'officer against this action, or whether he was bound to go further, *674and to litigate in this action the merits of the attachment suit, and to sbow tbat the plaintiff in that suit bad a valid claim, and the amount of it, and tbat such claim was in fact a lien upon the shingles. We have already decided tbat in suits for liens under this law, where the writ directs the seizure of the specific property in dispute, the officer is not liable to an action for doing tbat which be was in duty bound to perform. An action of replevin cannot be maintained against him for the property so seized. Griffith v. Smith, ante, p. 646. It seems to follow from the principle of protection afforded in such cases, tbat the officer is bound only to show bis process. It is the fact tbat be had such process, and was required by law to execute it, and not whether the claim upon which it issued was well or ill founded, tbat constitutes the ground of bis immunity from action. Whether the attachment suit was well founded or not, was- not a matter which concerned him. His duty to serve the writ was the same in either case, and be cannot be supposed to have the means or to come prepared to establish the claim of the original plaintiff. It is enough for him to show a writ valid on its face, which be was required by law to execute, and which be did execute by seizing the properly. It then appears that no action can be maintained against him; and if one has been commenced and the property taken from him, tbat such taking was wrongful, and be is entitled to judgment for a return of the property, or for damages to the extent of bis interest as represented by the writ. The case of Booth v. Ableman, 20 Wis., 21, decides nothing to the contrary of this. We there held tbat where property was replevied from a sheriff or marshal bolding it under execution, the amount of bis recovery was limited to the amount of the execution, with interest and costs thereon. We apply the same principle here, and say tbat the amount of the defendant’s recovery, if a return of the goods cannot *675bé bad, must be limited to tbe value of bis special property in tbem, wbicb, before judgment or execution in tbe attachment suit, must be taken to be tbe sum specified in tbe writ, witb interest, and sucb additional sum for costs as will defray the probable expenses of that suit. The case of Bogert v. Phelps, 14 Wis., 88, also cited by counsel, depended upon an entirely different principle, and has no application here.
On tbe whole, we see no error in tbe proceedings of tbe court below, and tbe judgment must be affirmed.
By the Court. — Judgment affirmed.